Opinion by
Mr. Justice Mitchell,
The testator devised “ the use to my oldest son Charles W. Stigers during his life, and to his heirs to the third generation the same use, then the property to be sold and divided equal among the heirs of Charles W. Stigers, .... the farm,” etc. Notwithstanding the awkwardness of the wording the testator’s intent is perfectly clear to give the farm to Charles and his heirs. No other beneficiary is mentioned, and it is plain that the omission is not accidental, but because the testator’s intent did not contemplate that there should be room for any other. The devise is to Charles and his heirs, and after the third generation there is to be a distribution to his heirs. Whether the phrase “ then the property to be sold and divided equal ” means that the land is to be sold “ or ” divided, or that it be sold and the “proceeds” divided is not material. The intent was to give the rem in one form or the other to Charles and his heirs, and this carried a fee.
The restriction to the third generation was merely an attempted restraint on alienation for that period. This is clear enough from the general tenor of the will, but the effort to continue the testator’s control after his death is seen also in the direction that Charles “ is to farm the same as I have farmed,” and among the personal property given, the blacksmith’s tools are “ to be used in shop,” and the old clock “ to stand where it now stands.”
The fact that the testator in terms gave only “ the use ” of *486the farm does not prevent the gift being a fee where that was his intent: Armstrong v. Michener, 160 Pa. 21.
Judgment affirmed.